DETAILED ACTION
	Claims 1-14 are pending.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US 2018/0029942).
	Regarding claims 1-4, 7, and 8 Ishida teaches a polycrystalline cubic boron nitride having a concentration of hexagonal boron nitride of 0.01-0.5 vol.% with the balance being cubic boron nitride, where the boron nitride has a plurality of grains with an average grain size of less than 150 nm (e.g. 20 nm), and whereby the cubic boron nitride is manufactured by sintering at between 1300 °C and 2100°C and at a pressure between 10 GPa and 25 GPa and forms wurtzite type boron nitride (par. 34-35, 53, 79-90, 124, table 1).  Ishida does not specifically teach that the dislocation density of less than 8 x 1015m-2 or less than 7 x 1015m-2.  However, applicant discloses in the specification that wurtzite boron nitride is formed by subjecting boron nitride to pressure and temperature in the same range as Ishida.  It is therefore the position of the office that the boron nitride of Ishida would inherently have the same dislocation density as claimed because it is made with the same process as disclosed. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999); MPEP 2112(I).

	Regarding claim 6, Ishida teaches that the boron nitride only contains boron nitride (par. 88).
	Regarding claims 9, 10, 12, and 13 Ishida teaches a polycrystalline cubic born nitride formed by the steps of preparing a powder that may be between 0.1 microns and 0.5 microns in diameter whereby the cubic boron nitride is manufactured by sintering at between 1300 °C and 2100°C and at a pressure between 10 GPa and 25 GPa and forms wurtzite type boron nitride (par. 34-35, 53, 77-90, 124, table 1).  It is the position of the office that the equations claimed are met because wurtzite is formed.
	Regarding claims 11 and 14, Ishida teaches that the pressure and temperature are held for 20 minutes (par. 34-35, 53, 77-90, 124, table 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB B MARKS/Primary Examiner, Art Unit 1729